Citation Nr: 1041456	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-09 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for residuals of prostate 
cancer, status post surgery, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reported active duty service from December 1964 to 
May 1968, from August 1968 to August 1974, and from November 1974 
to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in March 2006, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in March 2007.

The February 2006 rating decision granted service connection and 
assigned a disability rating of 100 percent rating for the period 
from May 4, 2005, through January 23, 2006, and also assigned a 
disability rating of 10 percent rating for the period from 
January 24, 2006.  Subsequently, in a February 2007 Decision 
Review Officer (DRO) decision, the effective date for grant of 
service connection (and 100 percent rating) was changed from May 
4, 2005, to April 11, 2005 (the date of the claim).  The decision 
also changed the effective date for the 10 percent rating from 
January 24, 2006, to December 1, 2005.  

Subsequently, a March 2009 DRO decision increased the disability 
rating from 10 percent to 40 percent for the period from March 5, 
2007.  As the maximum schedular rating was not assigned, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  However, the Board notes that since the Veteran was 
granted the full benefit he sought for the period from April 11, 
2005 through November 30, 2005, this period of time is not on 
appeal.  Id.


FINDINGS OF FACT

1.  For the period from December 1, 2005, through March 4, 2007, 
the Veteran's service-connected residuals of prostate cancer, 
status post surgery, was manifested by a daytime voiding 
frequency of 5 times per day and a nighttime voiding frequency of 
2 times per night.

2.  From March 5, 2007, the Veteran's service-connected residuals 
of prostate cancer, status post surgery, is manifested by a 
daytime voiding interval of approximately 1 hour and a nighttime 
voiding frequency of 6 times per night.

3.  The Veteran's service-connected residuals of prostate cancer, 
status post surgery, has not been manifested by any renal 
dysfunction, by leaking requiring the wearing of an appliance or 
absorbent material, by urinary retention requiring intermittent 
or continuous catheterization, nor by reoccurrence or metastasis 
of cancer.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for residuals of prostate cancer, status post surgery, have not 
been met for the period from December 1, 2005, through March 4, 
2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for a disability rating in excess of 40 percent 
for residuals of prostate cancer, status post surgery, have not 
been met for the period from March 5, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2005.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided the appellant with additional notice 
regarding disability ratings and effective dates in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning an 
initial rating.  Consequently, Vasquez-Flores is inapplicable.  
The Board also notes that the United States Court of Appeals for 
the Federal Circuit recently vacated the holding of the Veteran's 
Court in Vazquez-Flores, which required the VA to notify a 
veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nevertheless, the Veteran was provided Vasquez-
Flores notice in May 2008.  His claim was readjudicated in March 
2009 via a supplemental statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, VA treatment records, and private 
treatment records are on file.  There is no indication of 
available, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his claim in 
January 2006 and December 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports are thorough 
and contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is not 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal, and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran contends that his service-connected residuals of 
prostate cancer, status post surgery, is more disabling than 
currently evaluated.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected residuals of prostate cancer have 
been rated by the RO under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Under this regulatory provision, a rating 
of 100 percent is warranted where there are malignant neoplasms 
of the genitourinary system.  Diagnostic Code 7528 further notes 
that following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
Evaluation under urine leakage involves ratings ranging from 20 
to 60 percent and contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  When these factors require the use of an appliance 
or the wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent evaluation is warranted.  38 
C.F.R. § 4.115a.  When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per day, a 
40 percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115a.  A 40 percent rating contemplates a 
daytime voiding interval less than 1 hour, or awakening to void 5 
or more times per night.  Id.  A 20 percent rating contemplates 
daytime voiding interval between 1 and 2 hours, or awakening to 
void 3 to 4 times per night.  Id.  A 10 percent rating 
contemplates daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable 
to 30 percent.  38 C.F.R. § 4.115a.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Id.  A 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  Id.  A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

The record reflects that there has been no demonstration of renal 
dysfunction or obstructed voiding, and there has also been no 
demonstration of recurrence of the Veteran's prostate cancer.  
Thus, an increased evaluation would not be warranted under 4.115a 
relating to renal dysfunction or obstructed voiding, or under the 
provisions of Diagnostic Code 7528 relating to malignant 
neoplasms of the genitourinary system.

The Board notes that the Veteran has developed the symptom of 
erectile dysfunction which appears to be associated with 
residuals of prostate cancer.  In this regard, the Veteran has 
been separately awarded special monthly compensation for loss of 
use of a creative organ; thus, this aspect of the symptomatology 
associated with the residuals of prostate cancer will not be 
considered in the rating involved in this decision.  The Board 
also notes, in passing, that a compensable rating is warranted 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522 only when there is 
deformity of the penis with loss of erectile power.  There has 
been no demonstration of such deformity.

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected residuals of prostate cancer, status 
post surgery, warrants higher disability ratings.  As explained 
in the Introduction, the Veteran was granted a 100 percent rating 
for the period from April 11, 2005, through November 30, 2005, 
and assigned a 10 percent rating from December 1, 2005.  Then, a 
March 2009 DRO decision increased the disability rating from 10 
percent to 40 percent for the period from March 5, 2007.  As the 
maximum schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Medical records document that the Veteran underwent radical 
retropubic prostatectomy with bilateral nerve sparing at the 
Tripler Army Medical Center in May 2005 for adenocarcinoma of the 
prostate.  Prior to the surgery the Veteran had a prostate-
specific antigen (PSA) of 7.8ng/ml.  In June 2005, the Veteran's 
PSA was 0.04ng/ml.

During a September 2005 follow-up appointment, the physician 
stated that the Veteran had undetectable PSA, and therefore there 
was no evidence of disease (NED).  At this time, the Veteran 
denied any troublesome urinary complaints.  He reported being 
nearly completely dry, and he denied wearing a safety pad.  The 
Veteran denied dysuria, urinary loss of control except a few 
drops with strong urge, and pain in the flank.  The physician 
stated that the Veteran's stress incontinence was very mild to 
non-existent, and no treatment was indicated.  In December 2005, 
the Veteran had another follow-up appointment.  The physician 
stated that the Veteran's prostate cancer was NED.  At this time, 
the Veteran denied dysuria, burning sensation during urination, 
urinary loss of control, wearing of pads, and hematuria.

The Veteran was afforded a VA examination in January 2006.  
During the examination, the Veteran denied experiencing lethargy 
or weakness.  The Veteran reported a daytime voiding frequency of 
5 times per day.  He also reported a nighttime voiding frequency 
of 2 times per night.  The Veteran denied dysuria, as well as any 
issues regarding hesitancy or stream flow.  He denied any 
incontinence and recurrent urinary tract infections.  The Veteran 
reported that there were no effects of the condition on his job 
or daily activities.  The Veteran reported no additional 
treatment for malignancy.  There were no specific residuals of 
genitourinary disease, including post-traumatic residuals of 
malignancy.  The Veteran had a PSA of 0.03ng/ml.  The Veteran's 
complete blood count was normal.  The examiner diagnosed the 
Veteran with status post suprapubic prostatectomy for cancer.

VA treatment records from March 2006 and February 2007 document 
that the Veteran had a PSA of 0.02ng/ml.  On March 5, 2007, the 
Veteran reported complaints of nocturia 5 or 6 times per night.

The Veteran stated on his substantive appeal (dated on March 16, 
2007) that his urinary pattern typically resulted in hourly trips 
to the lavatory during the day, and that he got up to urinate at 
least 6 times per night.  The Veteran denied using any pads, but 
reported experiencing intermittent dribbling of urine.  The 
Veteran further stated that he believed his disability should be 
evaluated as at least 40 percent disabling.

Treatment records document that in March 2008 the Veteran had a 
PSA of 0.04ng/ml.  The Veteran also reported no change with 
regard to his urinary symptoms in March 2008.

Subsequently, the Veteran was afforded an additional VA 
examination in December 2008.  During the examination, the 
Veteran reported a daytime voiding frequency of 4 times per day.  
He also reported a nighttime voiding frequency of 6 times per 
night.  The Veteran reported that there had been no change in 
frequency for the last 3 years.  The Veteran denied experiencing 
incontinence, as well as wearing absorbent materials or using an 
appliance.  He denied acute nephritis and hospitalization for 
urinary tract disease.  The Veteran reported that there were no 
effects of the condition on his job or daily activities.  The 
Veteran's complete blood count was normal.  The examiner 
diagnosed the Veteran with status post prostatectomy.

The Board notes that the Veteran has not at any time shown 
manifestations that would warrant a rating in excess of 10 
percent for the period from December 1, 2005 through March 4, 
2007.  Under 38 C.F.R. § 4.115a, urinary frequency does not 
warrant a rating in excess of 10 percent unless there is a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  Significantly, 
during the January 2006 VA examination, the Veteran reported a 
daytime voiding frequency of 5 times per day and a nighttime 
voiding frequency of 2 times per night.  However, the Board notes 
that the Veteran reported a daytime voiding frequency of 4 times 
per day and a nighttime voiding frequency of 6 times per night in 
December 2008, and that there had been no change in frequency for 
the last 3 years.  The Board finds the Veteran's December 2008 
statement that there had been no change in voiding frequency for 
the last 3 years to be contradicted by the contemporaneous 
evidence (specifically, the January 2006 VA examination), and 
therefore not credible.  In addition, urine leakage may be rated 
at 20 percent or higher if it requires the wearing of absorbent 
materials.  Id.  Although the Veteran has reported experiencing a 
few drops with strong urge and experiencing intermittent 
dribbling of urine, he has consistently denied incontinence as 
well as using any pads.  Given this disability picture, the Board 
finds that the Veteran's symptoms more nearly approximated a 10 
percent disability rating for the period from December 1, 2005 
through March 4, 2007.

In addition, staged ratings are not applicable for the period 
from December 1, 2005 through March 4, 2007, since at no point 
did the Veteran's disability approximate the criteria for a 
disability rating greater than 10 percent.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In considering the period from March 5, 2007, the Board finds 
that the preponderance of the evidence is against a rating 
greater than 40 percent.  Under voiding dysfunction, a higher 
rating is only available under the criteria for urine leakage.  
38 C.F.R. § 4.115a.  However the Veteran has specifically denied 
the use of pads or any appliances.  In sum there is no evidence 
to support the finding that the Veteran requires the use of an 
appliance or wearing absorbent materials, which much be changed 
more than four times a day, to warrant a 60 percent rating.

In addition, staged ratings are not applicable for the period 
from March 5, 2007, since at no point did the Veteran's 
disability approximate the criteria for a disability rating 
greater than 40 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Regarding employment, the Board observes that the Veteran is 
currently employed.  Therefore, in this case, the Board finds 
that the further consideration of the question of employability 
is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on his work functioning.  In general, the schedular disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by 
the Veteran fit within the criteria found in the General Rating 
Formula for ratings of the genitourinary system under 38 C.F.R. 
§ 4.115a and 4.115b.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
residuals of prostate cancer, status post surgery.


ORDER

Entitlement to a disability rating greater than 10 percent for 
residuals of prostate cancer, status post surgery, for the period 
from December 1, 2005, through March 4, 2007 is not warranted.

Entitlement to a disability rating greater than 40 percent for 
residuals of prostate cancer, status post surgery, for the period 
from March 5, 2007, is not warranted.

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


